MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
                                                                      Aug 24 2018, 8:43 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
James R. Byron                                           Stephen R. Snyder
Lisa M. Gilkey Schoetzow                                 Randall L. Morgan
THORNE GRODNIK, LLP                                      SNYDER MORGAN FEDEROFF &
Elkhart, Indiana                                         KUCHMAY LLP
                                                         Syracuse, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Janice Lynn Buhrt,                                       August 24, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-DR-1159
        v.                                               Appeal from the Kosciusko
                                                         Superior Court
Dennis Ray Buhrt,                                        The Honorable Michael W. Reed,
Appellee-Respondent.                                     Special Judge
                                                         Trial Court Cause No.
                                                         43D01-1203-DR-86



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018                Page 1 of 7
                                          Case Summary
[1]   Janice Lynn Buhrt (“Wife”) appeals from an order clarifying aspects of the

      decree dissolving her marriage to Dennis Ray Buhrt (“Husband”). Husband

      had moved the trial court to not only (1) clarify aspects of the decree but also to

      (2) determine whether certain real property constituted inherited property under

      the decree. Although the trial court entered an order clarifying the decree, its

      order did not address whether the real property constituted inherited property.

      Wife now appeals, challenging the court’s clarification of the decree. However,

      we do not reach the merits of Wife’s appeal because the appealed order was

      interlocutory—leaving issues unresolved between the parties—and we lack

      subject matter jurisdiction to consider the interlocutory order.


[2]   We dismiss.



                            Facts and Procedural History
[3]   In 2012, Wife petitioned to dissolve her marriage to Husband, and the parties

      entered into a property settlement agreement (the “Agreement”) that contained

      the following provision (the “Inheritance Provision”):


              The Husband shall retain his inheritances from his parents and
              other relatives, already received and those to be received in the
              future, vested and unvested, without the Wife having any claim
              to such inheritances. The Wife shall retain her inheritances from
              her parents and other relatives, already received and those to be
              received in the future, vested and unvested, without the Husband
              having any claim to such inheritances.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018   Page 2 of 7
      App. Vol. II at 17. The Agreement also provided that Wife would transfer

      stock to Husband in exchange for $1,000,000 paid to Wife in installments.


[4]   The trial court incorporated the Agreement into its Decree of Dissolution of

      Marriage. In 2018, Husband filed a Motion to Clarify Property Settlement,

      claiming to have “inherited certain real estate from his parents” (the “Real

      Estate”). Id. at 35. In his motion, Husband stated his belief that the Inheritance

      Provision excluded the “Real Estate . . . from being subject to a judgment lien

      for the payment of the installments.” Id. Husband moved the court “to confirm

      and clarify” the decree and “confirm[] it as excluding the . . . Real Estate from

      any judgment lien resulting from” the decree. Id. at 36. Wife objected to

      Husband’s motion. In briefing, Wife requested—inter alia—that if the court did

      not deny the motion, “that discovery be re-opened” to investigate whether

      Husband actually inherited the Real Estate. Id. at 51. Responding to Wife’s

      objection, Husband asserted that he “simply seeks to clarify whether the

      language of . . . the [Agreement], as drafted, operates to preclude any judgment

      lien related to the installment payments . . . from attaching to inherited

      property, in particular, the [Real Estate].” Id. at 43. Husband requested that

      the Court clarify the decree, “confirming it as excluding the . . . Real Estate

      from any judgment lien resulting from” the decree. Id. at 44.


[5]   The trial court entered an order in which it determined that the Inheritance

      Provision “clearly and unambiguously provides that the Wife has no claim to

      any inherited property of Husband” and that “a judgment lien would be a claim

      against the property.” Id. at 81. The court also stated that the decree “operates

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018   Page 3 of 7
      to exclude a judgment lien from attaching to any inherited property of the

      parties, including inherited real estate.” Id. at 81. The court did not address

      whether the Real Estate constituted inherited real estate.1


[6]   Wife then filed her Notice of Appeal.



                                  Discussion and Decision
[7]   We turn to the threshold question of whether this Court has subject matter

      jurisdiction to hear this appeal, an issue properly raised sua sponte. Georgos v.

      Jackson, 790 N.E.2d 448, 451 (Ind. 2003). Where relevant facts are not in

      dispute, a jurisdictional determination involves a pure question of law that we

      consider de novo. Ramsey v. Moore, 959 N.E.2d 246, 250 (Ind. 2012).


[8]   The subject matter jurisdiction of the Indiana Court of Appeals is specified by

      the Rules of Appellate Procedure adopted by the Indiana Supreme Court. See

      Ind. Const. art. 7, § 6. Pursuant to those rules, this Court has subject matter

      jurisdiction in appeals from final judgments. See Indiana Appellate Rule 5(A);

      see also Indy Auto Man, LLC v. Keown & Kratz, LLC, 84 N.E.3d 718, 719-20 (Ind.

      Ct. App. 2017) (“Whether an order is a final judgment governs the appellate

      court’s subject matter jurisdiction.” (citing Front Row Motors, LLC v. Jones, 5




      1
       The parties concede that the court made no determination as to the nature of the Real Estate. On appeal,
      Wife asks that we reverse the order, and, if we do not, that we remand for discovery on this factual issue;
      Husband asks that we affirm the order, then remand for proceedings as to this “limited factual issue.”
      Appellee’s Br. at 13. Husband characterizes the issue as being “raised by wife” on appeal. Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018                   Page 4 of 7
N.E.3d 753, 757 (Ind. 2014)). Indiana Appellate Rule 2(H)(1) provides that a

      judgment is not final unless “it disposes of all claims as to all parties.” The

      Indiana Supreme Court has explained that “[t]o fall under Appellate Rule

      2(H)(1), an order must dispose of all issues as to all parties, ending the

      particular case and leaving nothing for future determination.” Ramsey, 959
N.E.2d at 251. Nonetheless, even where a judgment is not final, Indiana

      Appellate Rule 14 confers jurisdiction over certain interlocutory appeals,

      providing several ways that a case may proceed. That is, a litigant may pursue

      “an interlocutory appeal of right (Rule 14(A)); a discretionary interlocutory

      appeal (Rule 14(B)); or an interlocutory appeal from an order granting or

      denying class-action certification (Rule 14(C)).” Ball State Univ. v. Irons, 27
N.E.3d 717, 720 (Ind. 2015). Moreover, pursuant to Rule 14(D), a litigant may

      otherwise pursue an “interlocutory appeal[] . . . only as provided by statute.”


[9]   Wife directly appeals from the trial court’s Order Clarifying Property Settlement

      Agreement. However, in the proceedings before the trial court, the issues were

      not only whether the Inheritance Provision would prevent a judgment lien from

      attaching to inherited property, but also whether the Real Estate was inherited

      property. Indeed, Husband sought a determination on this issue, asking the

      trial court to confirm, in particular, that no judgment lien extended to the Real

      Estate. Thus, the appealed order did not dispose of all issues, and is therefore

      not a final judgment. See Ind. Appellate Rule 2(H)(1). We must proceed to

      consider whether Indiana Appellate Rule 14 confers subject matter jurisdiction.




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018   Page 5 of 7
[10]   Pursuant to Rule 14(A), a litigant may pursue an interlocutory appeal as of

       right—but only if the interlocutory order falls into one of these categories:


               (1) For the payment of money;

               (2) To compel the execution of any document;

               (3) To compel the delivery or assignment of any securities,
               evidence of debt, documents or things in action;


               (4) For the sale or delivery of the possession of real property;

               (5) Granting or refusing to grant, dissolving, or refusing to
               dissolve a preliminary injunction;

               (6) Appointing or refusing to appoint a receiver, or revoking or
               refusing to revoke the appointment of a receiver;

               (7) For a writ of habeas corpus not otherwise authorized to be
               taken directly to the Supreme Court;

               (8) Transferring or refusing to transfer a case under Trial Rule
               75; and

               (9) Issued by an Administrative Agency that by statute is
               expressly required to be appealed as a mandatory interlocutory
               appeal.


       As the instant order falls outside of these enumerated categories, Rule 14(A)

       does not apply. Turning to Rule 14(B), this rule provides for discretionary

       interlocutory appeals “if the trial court certifies its order and the Court of

       Appeals accepts jurisdiction over the appeal.” Here, however, Wife did not

       take the steps specified in Rule 14(B) to perfect a discretionary interlocutory

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018   Page 6 of 7
       appeal, and so this rule does not apply. Next, Rule 14(C) is inapplicable as it

       pertains only to orders involving class certification. Finally, Rule 14(D) permits

       interlocutory appeals when provided by statute, but we are aware of no statute

       permitting the appeal of an interlocutory order clarifying a dissolution decree.


[11]   Having discerned no Indiana Rule of Appellate Procedure conferring subject

       matter jurisdiction in this case, we must dismiss the interlocutory appeal.


[12]   Dismissed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1159 | August 24, 2018   Page 7 of 7